      Case 4:20-cv-00102-BMM-JTJ Document 14 Filed 04/07/21 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                        CV 20-102-GF-BMM
                    Plaintiff,
        vs.                                           FINDINGS OF FACT,
                                                    CONCLUSIONS OF LAW,
 $36,750.00 in UNITED STATES                       JUDGMENT, AND ORDER OF
 CURRENCY,                                               FORFEITURE

                    Defendant.


      Plaintiff United States of America has filed a Motion for Entry of Judgment

and Order of Forfeiture pursuant to Fed. R. Civ. P. 55(b)(2). (Doc. 13). Upon

considering the pleadings filed herein, the Court enters the following Findings of

Fact and Conclusions of Law.

                              FINDINGS OF FACT

      1. On October 28, 2020, Plaintiff instituted a judicial forfeiture action by

filing in this cause a Verified Complaint In Rem against the Defendant

currency in the amount of $36,750.00, to forfeit property under 21 U.S.C. §

881(a)(6). (Doc. 1). The Verified Complaint asserts that the Defendant currency was

furnished, or intended to be furnished, in exchange for a controlled substance, and/or

was used, or intended to be used, to facilitate one or more violations of 21 U.S.C. §§

841 et seq. and 843(b). Id.
      Case 4:20-cv-00102-BMM-JTJ Document 14 Filed 04/07/21 Page 2 of 6



       2. This Court issued a Warrant of Arrest In Rem on October 30, 2020.

(Doc. 4). On November 9, 2020, the U.S. Marshals Service executed the Warrant

of Arrest, and arrested the Defendant currency. (Doc. 5).

       3. On October 30, 2020, the United States provided "actual notice " of this

civil asset forfeiture action, by mailing the Notice of Complaint for Forfeiture In

Rem (Doc. 2) and Verified Complaint In Rem (Doc. 1) to Garrick Woolfolk, via

first class U.S. mail and Certified mail, to the address provided in his

administrative claim as well as the address provided by law enforcement. (Docs.

8-1, 8-2).

      4. Notice of this forfeiture action also was provided to known and unknown

potential claimants by publishing on the government's asset forfeiture website a

“Notice of Forfeiture Action” for 30 consecutive days, beginning on November 3,

2020, and ending on December 2, 2020. (Doc. 6). The "Notice of Forfeiture Action"

provides in pertinent part as follows:

       Any person claiming a legal interest in the Defendant Property
       must file a verified Claim with the court within 60 days from the
       first day of publication (November 3, 2020) of this Notice on this
       official government internet web site and an Answer to the
       complaint or motion under Rule 12 of the Federal Rules of
       Civil Procedure within 21 days thereafter.

(Doc. 6-1).

       5.    Upon considering Plaintiff’s Motion for Entry of Default of Known

Potential Claimant, Garrick Woolfolk (Doc. 7) and the Declaration filed in support of

                                           2
      Case 4:20-cv-00102-BMM-JTJ Document 14 Filed 04/07/21 Page 3 of 6



the Motion (Doc. 8), the Clerk of Court entered the default of Garrick Woolfolk on

December 15, 2020, for failure to timely file a verified claim and/or to answer or

otherwise defend as required by Supplemental Rule and G(5)(a) and (b). (Doc. 9).

       6.   Upon considering Plaintiff’s Motion for Entry of Default of Unknown

Potential Claimants (Doc. 10) and the Declaration filed in support of the motion

(Doc. 11), the Clerk of Court entered the default of unknown potential claimants on

January 5, 2021, for failure to timely file a verified claim and/or to answer or

otherwise defend as required by Supplemental Rule G(5)(a) and (b). (Doc. 12).

      7.    The factual allegations set forth in paragraphs 4 through 32 of the

Verified Complaint for Forfeiture In Rem are verified by Walt Tubbs, United

States Postal Service Inspector. (Doc. 1).

                              CONCLUSIONS OF LAW

      Based upon the foregoing findings of fact, the Court makes the following

conclusions of law.

       8.   The Court has jurisdiction over this action pursuant to 28 U.S.C. §§

1345 and 1355. Plaintiff has filed a Verified Complaint for Forfeiture In Rem to

forfeit the Defendant currency under 21 U.S.C. § 881(a)(6), as currency

constituting monies or other things of value that were furnished or intended to be

furnished in exchange for a controlled substance, and/or that were used or

intended to be used to facilitate one or more violations of 21 U.S.C. § 841, et seq .

                                             3
      Case 4:20-cv-00102-BMM-JTJ Document 14 Filed 04/07/21 Page 4 of 6



       9.    Pursuant to 28 U.S.C. §§ 1355(b)(l)(A) and 1395(b) or (c), venue is

proper in this District because this is a civil proceeding to forfeit United States

currency found in this District, and the complained-of acts or omissions occurred

in this District.

       10.    Civil forfeitures are governed by the Supplemental Rules for Certain

Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules

of Civil Procedure. See United States v. Real Property at 2659 Roundhill Drive,

283 F.3d 1146, 1149 n.2 (9th Cir. 2002).

       11.    The Verified Complaint for Forfeiture In Rem sets forth detailed facts

to support a reasonable belief that the United States will be able to meet its

burden of proof at trial as required by Supplemental Rule G(2)(f), to support

probable cause, and to provide proof by a preponderance of the evidence to seize

and arrest the Defendant currency described in the Verified Complaint. The facts

contained in the Verified Complaint support the institution of these forfeiture

proceedings for a knowing and willful violation of 21 U.S.C. §§ 841 et seq. and

843(b), and support imposition of forfeiture under 21 U.S.C. § 88l(a)(6).

       12.    The totality of circumstances as set forth in the Verified Complaint In

Rem demonstrates that there exists a substantial connection that the Defendant

currency was furnished or intended to be furnished in exchange for a controlled

substance, and/or was used or intended to be used to facilitate one or more


                                            4
       Case 4:20-cv-00102-BMM-JTJ Document 14 Filed 04/07/21 Page 5 of 6



 violations of 21 U.S.C. §§ 841 et seq. and 843(b).

       13.   Plaintiff properly provided notice of this action to known potential

 claimant, Garrick Woolfolk, by giving "actual notice" by mailing the Verified

 Complaint In Rem, in accordance with Supplemental Rule G(4)(b)(v).

       14.     Notice by publication also was provided to known and

 unknown potential claimants in accordance with Supplemental Rule

 (G)(4)(a)(iv)(C).

       15.   In accordance with Fed. R. Civ. P. 55(a) and Supplemental Rules A(2)

 and G(5), the Clerk of Court properly entered the default of known potential claimant

 Garrick Woolfolk and any unknown claimants. (Docs. 9 and 12).

       16.   Pursuant to Fed. R. Civ. P. 55(6)(2) and 56(a), Plaintiff is entitled to

 entry of judgment of default against the Defendant currency in the amount of

 $36,750.00, as to any claims to the Defendant currency.

       17. Plaintiff is further entitled to an Order of Forfeiture of the Defendant

currency in the amount of $36,750.00.

                                        ORDER

      Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as

follows:

       1. Plaintiff is granted judgment against the Defendant currency in the

amount of $36,750.00, and against any person asserting a claim to, or interest


                                            5
      Case 4:20-cv-00102-BMM-JTJ Document 14 Filed 04/07/21 Page 6 of 6



in, the Defendant currency.

      2.   The Defendant currency consisting of $36,750.00 is hereby forfeited to

the United States and shall be disposed of in accordance with the law.

      DATED this 7th day of April, 2021.




                                           6
